UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDDIE JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-01015-RBH-1)


Submitted:   December 22, 2014            Decided:   December 30, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddie Jackson appeals his conviction and the sixty-

month sentence imposed following his guilty plea to possession

with   intent      to     distribute      and       distribution         of    cocaine,         in

violation     of    21     U.S.C.      § 841(a)(1),         (b)(1)(C)         (2012).            On

appeal, Jackson’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds        for    appeal       but    questioning         whether          the

district    court       fully    complied       with      Federal    Rule       of       Criminal

Procedure 11 in accepting Jackson’s guilty plea.                               Counsel also

questions whether Jackson’s sentence is reasonable; however, he

concedes    that     we    do    not    have       jurisdiction      to       consider         that

issue.      Jackson       was   advised     of      his   right     to    file       a    pro    se

supplemental brief but did not file one.                       Finding no meritorious

grounds    for     appeal,      we    affirm       Jackson’s    conviction.               To    the

extent that Jackson seeks to appeal his sentence, we dismiss

that portion of the appeal for lack of jurisdiction.

            Jackson       first       questions       whether     the     district         court

erred in accepting his guilty plea.                         Our review of the plea

hearing reveals that the district court substantially complied

with Federal Rule of Criminal Procedure 11 in conducting the

plea colloquy and committed no error warranting correction on




                                               2
plain error review. *                    See United States v. Martinez, 277 F.3d
517,   532        (4th      Cir.     2002).      Thus,        the   court    did    not      err    in

accepting Jackson’s knowing and voluntary guilty plea.

              Turning to the appeal of Jackson’s sentence, counsel

correctly observes in the Anders brief that we lack jurisdiction

to consider such an appeal because Jackson entered a guilty plea

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).                                        The

federal statute governing appellate review of a sentence limits

the circumstances under which a defendant may appeal a sentence

to which he stipulated in a Rule 11(c)(1)(C) plea agreement to

claims       that        the    district        court         imposed   the       sentence         “in

violation         of     law    .    .    .   [or]       as   a   result     of    an    incorrect

application            of      the       sentencing           Guidelines.”              18   U.S.C.

§ 3742(a)(1)-(2), (c) (2012); see United States v. Calderon, 428
F.3d 928, 932 (10th Cir. 2005).                           Here, Jackson’s sentence was

less       than    the       applicable        statutory          maximum,    see       21   U.S.C.

§ 841(b)(1)(C), was not based upon the Sentencing Guidelines,

and was the sentence for which he bargained.                                 Thus, review of

his sentence is precluded by § 3742(c).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

       *
       We decline to sua sponte enforce Jackson’s waiver of
appellate rights in the plea agreement.   See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005).



                                                     3
appeal.     We therefore affirm Jackson’s conviction and dismiss

the appeal to the extent that he seeks review of his sentence.

This court requires that counsel inform Jackson, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Jackson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Jackson.          We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        4